Case 1:11-cr-20587-RNS Document 1584 Entered on FLSD Docket 07/31/2020 Page 1 of 3



                             United States District Court
                                       for the
                             Southern District of Florida

    United States of America,               )
                                            )
    v.                                      )
                                            ) Criminal Case No. 11-20587-Scola
    Sandra Huarte,                          )
    Inmate #: 97267-004
    Defendant.

                    Order on Motion for Compassionate Release
          Now before the Court is the Defendant Sandra Huarte’s motion for
   compassionate release pursuant to 18 U.S.C. § 3582(c)(1), requesting that the
   Court release Huarte from prison due to threat posed by the Covid-19 pandemic.
   The Court held a hearing on this matter on July 31, 2020. For the reasons set
   forth below, the Court grants the Defendant’s motion (ECF No. 1569).
         1. Background
          As we all know, the Covid-19 pandemic poses a serious danger to society,
   and especially to at-risk or vulnerable inmates. In light of this unprecedented
   situation, Attorney General Barr has urged the Bureau of Prisons to transfer
   inmates to home confinement where appropriate to decrease the risks to their
   health. Memorandum from the Attorney General (Apr. 3, 2020). The
   memorandum states that inmates over 60 years of age with severe pre-existing
   medical conditions serving sentences for non-violent crimes may be transferred
   to home confinement. (Id. at 2.). Inmates who are not transferred to home
   confinement by the Federal Bureau of Prisons may also file a motion with the
   district court requesting compassionate release under 18 U.S.C.A. § 3582(c)(1)(A)
   due to “extraordinary and compelling” circumstances.
         2. Exhaustion of Administrative Remedies
         “Although § 3582(c)(1)(A) plainly imposes an administrative exhaustion
   requirement, the United States Supreme Court has held that, even in such
   circumstances, an exception exists where ‘the interests of the individual weigh
   heavily against requiring administrative exhaustion.’” United States v. Minor,
   Case No. 18-80152 (S.D. Fla. Apr. 17, 2020) (Middlebrooks, J.) (citing McCarthy
   v. Madigan, 503 U.S. 140, 146 (1992)); see also Washington v. Barr, 925 F.3d
   109, 118 (2d Cir. 2019) (“Even where exhaustion is seemingly mandated by
   statute . . . , the requirement is not absolute.”) Exhaustion is not required where
Case 1:11-cr-20587-RNS Document 1584 Entered on FLSD Docket 07/31/2020 Page 2 of 3



   “resort[ing] to the administrative remedy may occasion undue prejudice to
   subsequent assertion of a court action. Such prejudice may result, for example,
   from an unreasonable or indefinite timeframe for administrative action.”
   McCarthy, 503 U.S. at 146-47. Here, because of the unprecedented pandemic,
   which has exploded at Huarte’s facility, combined with Huarte’s high risk of
   severe illness or death due to her particularly severe medical conditions,
   resorting to the administrative remedy may occasion undue prejudice.
         3. Compassionate Release
          Under the relevant Sentencing Guidelines Policy Statement, the Court
   “may reduce a term of imprisonment . . . if, after considering the factors set forth
   in 18 U.S.C. § 3553(a), to the extent they are applicable, the court determines
   that. . . extraordinary and compelling reasons warrant a reduction.” § 1B1.13.
   The Court must also find that the defendant “is not a danger to the safety of any
   other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. at
   policy stmt. Based on this framework, in order to qualify for compassionate
   release, the Court must find extraordinary and compelling reasons warrant
   Huarte’s release, that she is not a danger to the community, and consider the
   factors in 18 U.S.C. § 3553(a).
          Courts have repeatedly held that if an inmate has a chronic medical
   condition that has been identified by the Centers for Disease Control as elevating
   an inmate’s risk of becoming seriously ill from COVID-19, that condition may
   constitute “extraordinary and compelling reasons.” See, e.g., United States v.
   Oreste, Case No. 14-20349 (S.D. Fla. Apr. 6, 2020) (Scola, J.); United States v.
   Minor, Case No. 18-80152 (S.D. Fla. Apr. 17, 2020) (Middlebrooks, J.); United
   States v. Platten, Case No. 08-cr-80148 (S.D. Fla. Apr. 17, 2020) (Middlebrooks,
   J.); United States v. Nieves Suarez, Case No. 18-20175 (S.D. Fla. Apr. 20, 2020)
   (Cooke, J.). Therefore, the question for the Court is whether Huarte’s health
   conditions coupled with the coronavirus pandemic constitute “extraordinary and
   compelling” reasons warranting her immediate release.
          Huarte is obese and suffers from an acute upper respiratory infection
   called Legionnaires’ Disease. Both her obesity and her Legionnaires’ Disease
   place her at an increased risk of contracting a severe case of the virus, and in
   May, Coleman, the facility in which she is imprisoned, recommended that she
   be transferred to home confinement in light of her condition. This decision was
   later reversed. On July 16, 2020, she tested positive for Covid-19. Her condition
   is not critical, and earlier today, she tested negative for the coronavirus.
   Although she has not required hospitalization for this illness thus far, the Court
   acknowledges the possibility that she could still develop complications from the
   disease, and crucially, Huarte is still susceptible to catching Covid-19 a second
Case 1:11-cr-20587-RNS Document 1584 Entered on FLSD Docket 07/31/2020 Page 3 of 3



   time. In this case, regardless of whether or not Huarte currently has Covid-19,
   the compassionate release analysis is the same because she is in danger of
   contracting the disease again. Based on the increased risk of death posed by
   COVID-19 pandemic and Huarte’s severe health conditions, the Court finds that
   extraordinary and compelling reasons warrant her release.
          The Court must also determine whether Huarte poses a danger to the
   community and whether the § 3553 factors weigh in favor of her release. Under
   the relevant Sentencing Guidelines Policy Statement, the Court “may reduce a
   term of imprisonment . . . if, after considering the factors set forth in 18 U.S.C.
   § 3553(a), to the extent they are applicable, the court determines that . . .
   extraordinary and compelling reasons warrant a reduction.” § 1B1.13. The Court
   must also find that the defendant “is not a danger to the safety of any other
   person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. at policy
   stmt. A jury found Huarte guilty of conspiracy to commit healthcare fraud, giving
   and receiving kickbacks, and money laundering, and the Court sentenced her to
   262 months for her crimes. She has remained in custody since her arrest in 2011
   and her projected release date is April 15, 2030. Therefore, she has served 107
   months in prison, or roughly 48% of her sentence. Her offense is very serious.
   She, along with her father and brother, fraudulently billed Medicare for over $11
   million, and their scheme involved exploiting dozens of vulnerable substance
   abusers and elderly people. However, she is the third most culpable defendant
   after her father and brother, and it appears unlikely she would have participated
   in such a scheme without their involvement. Moreover, she has served nine long
   years in prison for her crimes, and therefore the § 3553(a) do not weigh as heavily
   against her release.
          Therefore, the Court grants Huarte’s motion for release (ECF No. 1569).
         Done and ordered at Miami, Florida, on July 31, 2020.


                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
